Citation Nr: 0110711	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In pertinent part, the RO confirmed and continued the 10 
percent rating for PTSD.  

In September 1999 the RO denied entitlement to service 
connection for any disorder as secondary to Agent Orange 
exposure.  A notice of disagreement with the foregoing 
determination has not been filed by the veteran, and this 
claim is not considered part of the current appellate review.

The veteran provided oral testimony before the undersigned 
Member of the Board in February 2001, a transcript of which 
has been associated with the claims file.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 


In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the veteran was afforded a VA PTSD 
examination in May 1998, wherein a diagnosis of PTSD, 
chronic, was rendered with a Global Assessment Functioning 
(GAF) score of 63, which is descriptive of mild social and 
industrial impairment.  Diagnostic and Statistical Manual of 
Mental Disorders,  Fourth Edition, American Psychiatric 
Association (1994) (DSM-IV); 38 C.F.R. §§ 4.125(a), 4.130 
(2000).  

Thereafter, VA outpatient treatment records and private 
medical records were associated with the claims file which 
show ongoing treatment for PTSD.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

In this case, as the veteran's representative has pointed 
out, the medical evidence subsequent to the last VA 
examination shows that the veteran's disability has been 
described as more severe than it was on the examination.  
Thus, there is evidence that the veteran's disability has 
worsened since the last VA examination in May 1998.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


In this regard, the RO should contact the 
veteran and request that he identify the 
names and addresses, and approximates 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD.  

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of his 
PTSD.  Any necessary studies, including 
psychological testing, should be 
accomplished.

The claims file, the criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  .

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder(s) is/are 
causally or etiologically related to 
PTSD, and, if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder(s).  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
PTSD.  In particular, the examiner should 
address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;


(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom(s) 
are experienced during such periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self-care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning Score (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain a 
substantially gainful occupation.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
rating in excess of 10 percent for PTSD.  
In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



